              Case 4:21-cv-00080-CDL Document 1 Filed 05/12/21 Page 1 of 12




                                                                        F!LEII "21 MAY 12 PM04:4f, t1DGA-CCt
                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION


NICOLE REEVES                                               §
        Plaintiff.                                  §
                                                §
        vs.                                             §           Case No.
                                                §
COLUMUBUS CONSOLIDATED                                          §
GOVERNMENT; RICKY T. BOREN;                             §
SKIP HENDERSON; RYAN YARDMAN;                  §
JANE EDENFIELD; RONNIE                                  §
HASTINGS; CHARLES KENNEDY;                          §
GIL SLOUCHICK; ISAIAH HUGHLEY;                 §
REATHER HOLLOWELL; JERRY                            §
BARNES; GLENN DAVIS; BRUCE                          §
HUFF; TOYIATUCKER;                                              §
CHARMAINE CRAB; GARY ALLEN;                                 §
EVELYN WOODSON; WALKER                                          §
GARRETT; JUDY THOMAS; JOHN                     §
HOUSE AND FREDDIE BLACKMON                                  §
        Defendants.                                         §



                        PLAINTIFF'S ORIGINAL COMPLAINT
NOW COMES Nicole Reeves, Plaintiff, complaining of Defendants Office of Professional
Standards, Columbus Police and Columbus Consolidated Government, and for cause would
show the Honorable Court as follows:


                                A.   NATURE OF THE ACTION
   1.   This is an action brought by Plaintiff against Defendants, for discriminating against
        Plaintiff in the disciplinary action taken against her.
   2.   Plaintiff, an African American woman, alleges that Defendants discriminated against her
        by arresting her and terminating her employment for various violations while other white
        police officers who were involved in similar violations, or committed acts of violence
        against persons, or and more severe than the accusations against her were allowed to
        continue working.


                                          B.   PARTIES
   3.   Plaintiff is a female adult of sound mind and a resident of 7635 Macon Road, Midland,
        GA, 31820. She is a former police officer of Columbus Police Department.
   4.   Defendant Columbus Police Department was Plaintiff's employer and an agent of
        Columbus Consolidated Government.
   5.   Defendant Freddie Blackmon is being sued in his capacity as Chief of Police Columbus
        Case 4:21-cv-00080-CDL Document 1 Filed 05/12/21 Page 2 of 12
     Police Department.
6.   Defendant Richard T. Boren is being sued in his former capacity as Chief of Police
     Columbus Police Department
7.   Defendant Skip Henderson is being sued in his individual and official capacity as Mayor
     of the Columbus Consolidated Government.
8.   Defendant Ryan Yardman is being sued in his individual and official capacity as
     Detective of Columbus Police Department.
9.   Defendant Jane Edenfield is being sued in her individual and official capacity as Sergeant
     of Columbus Police Department.
10.    Defendant Ronnie Hastings is being sued in his former capacity as Captain of
     Columbus Police Department.
11.   Defendant Charles Kennedy is being sued in his former capacity as Major of Columbus
     Police Department.
12.    Defendant Gil Slouchick is being sued in his former capacity as Assistant Chief of
     Police of Columbus Police Department.
13 . Defendant Isaiah Hughley is being sued in his individual and official capacity as City
     Manager of Columbus Consolidated Government.
14.    Defendant Reather Hollowell is being sued in her individual and official capacity as
     Director of Human Resources for Columbus Consolidated Government.
15.   Defendant Jerry Barnes is being sued in his individual and official capacity as a
     member of the Columbus Consolidated Government City Council.
16.   Defendant Glenn Davis is being sued in his individual and official capacity as a
     member of the Columbus Consolidated Government City Council.
17. Defendant Bruce Huff is being sued in his individual and official capacity as a member
     of the Columbus Consolidated Government City Council.
18.   Defendant Tonya Tucker is being sued in her individual and official capacity as a
     member of the Columbus Consolidated Government City Council.
19.   Defendant Charmaine Crabb is being sued in her individual and official capacity as a
     member of the Columbus Consolidated Government City Council.
20.   Defendant Gary Allen is being sued in his individual and official capacity as a member
     of the Columbus Consolidated Government City Council.
21.   Defendant Evelyn Woodson is being sued in her individual and official capacity as a
     member of the Columbus Consolidated Government City Council.
22.   Defendant Walker Garrett is being sued in his individual and official capacity as a
     member of the Columbus Consolidated Government City Council.
23.   Defendant Judy Thomas is being sued in her individual and official capacity as a
     member of the Columbus Consolidated Government City Council.
24.   Defendant John House is being sued in his individual and official capacity as a member
     of the Columbus Consolidated Government City Council.


                             C.   JURISDICTION AND VENUE
25.   Jurisdiction exists in this Court pursuant to O.C.G.A. 15-7-4.
26.    Venue is proper in this court because the causes of action occurred in the Middle
     District of Georgia.


                                           D.   FACTS
27.   Plaintiff, in her capacity as a private citizen, filed a stolen vehicle report on 08/09/19.
28.    Plaintiff was arrested on 08/16/19 for various offences relating to the stolen vehicle
       Case 4:21-cv-00080-CDL Document 1 Filed 05/12/21 Page 3 of 12
   report she made on 08/09/19.
29.  Plaintiff was placed on administrative leave without pay on 08/16/19. This act was
   committed contrary to Columbus Police Department Policy 1-5.11 which states "When
   an employee is arrested or is the subject to criminal charges the employee shall initially
   be placed on administrative leave with pay."
30.  Plaintiff filed a discrimination complaint against the Columbus Consolidated
   Government with the Equal Employment Opportunity Commission on 01/06/2020.
3 1.  The Office of Professional Standards, works directly under now retired Chief Rickie
   Boren conducted an investigation into Plaintiff's actions and scheduled a hearing for her
   to show cause on 10/9/20. The plaintiff's criminal case was still pending and on advice
   from her attorney she remained silent.
32.  The Office of Professional standards reached a determination that Plaintiff was liable
   for the offences relating to the stolen vehicle report she made on 08/09/19.
33.   In a letter dated 10/19/20, the Chief of Police Rickie Boren, via the Office of
   Professional Standards, terminated Plaintiff's employment for the offences and violations
   of oath relating to the stolen vehicle report she made on 08/09/19.


                      £.   PARTICULARS OF DISCRIMINATION
34. Plaintiff incorporates and realleges paragraphs 7-11 of this Complaint.
35. Discrimination is the treatment or consideration of, or making a distinction in favor of
   or against, a person or thing based on the group, class or category to which that person or
   thing belongs.
36.  Plaintiff's employment was terminated and she was arrested based on the complaints
   and allegations arising from the stolen vehicle report she made on 08/09/19. The
   allegations included breach of duty to report accident, false swearing, making of false
   statements and violations of oath.
37.  Plaintiff would like to show this Honorable Court that the arrest and termination of her
   employment is a huge penalty compared to penalties given to white police officers for
   similar offences and violations. The penalties given to the white police officers are a slap
   on the wrist compared to the penalty given to Plaintiff, a black woman.
38.  Corporal Gregory Anderson is a white male police officer employed by the Columbus
   Police Department. On 6/16/11, the Office of Professional Standards found that Corporal
   Gregory Anderson was in violation ofO.G.C.A. Section 3-14.8 and 1-7.6. He had failed
   to report an accident involving a police vehicle and had carelessly handled city property.
   The only form of disciplinary action he received was being placed on Administrative
   Leave with pay for only 3 days. The Office of Professional Standards also recommended
   additional training and counseling for Corporal Gregory Anderson.
39.   Sergeant Mark Richards is a white male police officer employed by the Columbus
   Police Department. On 6/24/16, the Office of Professional Standards found that Sergeant
   Mark Richards was in violation of O.G.C.A. 40-6-121 and 40-6-270 which provide for
   failure to report honestly and accurately; and rough, careless or dangerous handling of
   city property respectively. The only form of disciplinary action he received was a 5-day
   suspension. Just like in Corporal Gregory Anderson's case, the Office of Professional
   Standards recommended additional training and counseling for Sergeant Mark Richards.
40.  Officer First Class Julie Haynes is a white female police officer employed by the
   Columbus Police Department. She was investigated for racial profiling of a black police
   officer named JoeDave Roberson. Investigation into the allegations was initiated on
   1/10/17. Officer Haynes was also placed on Administrative Assignment on that day.
41.   Officer JoeDave Roberson stated that on 7/28/16, Officer First Class Julie Haynes
   stopped him while he was driving. She asked him for license and registration. Officer
   Roberson asked Officer Haynes why she stopped him. She said that his decal looked out
   of date. Officer Haynes also said that his insurance had an issue but Officer Roberson
   said there was nothing wrong with his insurance. He knew that Officer Haynes was trying
   to find a way to enter his car. Officer Roberson then introduced himself as an officer and
   Officer Haynes said, "My bad, you know how it is." Officer Haynes had no probable
      Case 4:21-cv-00080-CDL Document 1 Filed 05/12/21 Page 4 of 12
  cause for stopping Officer Roberson. She had profiled him for being black and suspected
  him for having drugs, for no reason. When she realized that Roberson was an officer just
  like her, she stopped harassing him.
42.  She was culpable of other offences such as false statements, false swearing, conduct
  unbecoming of an officer and failure to report accurately and honestly. She also admitted
  to lying but the Chief of Police Rickie T. Boren
43. released her from Administrative Assignment and reinstated her to duty on 10/6/17.
  The Office of Professional Standards stated that the investigation's findings revealed
  insufficient evidence to clearly prove or disprove the allegations on Officer JoeDave
  Roberson's complaint.
44. Corporal Ashley Still is a white female police officer employed by the Columbus Police
  Department. She was investigated for theft of lost or mislaid property contrary to
  O.G.C.A. 16-8-6. She was caught on body camera taking a ring that did not belong to her
  on 10/5/17. There was video footage and witness testimony to confirm that. At the
  conclusion of the investigation, the Bureau of Patrol Service discovered that she had
  committed various violations such as failure to report that she had found a ring; failure to
  meet or maintain minimum departmental performance standards; appropriating any lost,
  found, stolen property, or evidentiary property for personal use, conversion, copy, or
  distribution for personal gain or advantage; and theft of lost or mislaid property.
45. Contravention of O.G.C.A. 16-8-6 is a criminal offence, therefore a violation of oath of
  service. Corporal Ashley Still was supposed to be charged with theft of lost or mislaid
  property contrary to O.G.C.A. 16-8-6 but the only form of discipline she received was
  suspension without pay for 3 days.
46.  Detective Ryan Yardman is a white male officer employed by the Columbus Police
  Department. He was investigated for the use of excessive force, at which time his accuser
  requested that he be charged. Initially Detective Yardman denied striking the individual,
  verbally and written. He later confessed to striking the individual. Detective Yardman
  was not placed on Administrative Leave or Administrative assignment during the
  investigation. He was not charged with O.C.G.A. 16-5-23 Simple Battery for punching
  the arrested person. He was not charged with O.C.G.A. 16-10-71 False Swearing for
  lying to the supervisor investigating the complaint or lying in the offense report that he
  testified to in court. Ryan Yardman was suspended for two days for the unjustified use of
  force.
47. Detective Ryan Yardman used deadly force by motor vehicle on May 18, 2017. He was
  observed on patrol vehicle camera running multiple lights and stop signs as he chased a
  fleeing suspect through traffic (violating multiple policies) and struck the suspect with his
  patrol vehicle. This incident caused the fleeing suspect to die. Detective Yardman was
  never charged or terminated for the taking of human life. The investigation is mentioned
  in his file but is not included.
48. Sergeant Jane Edenfield is a white female police officer who was disciplined on
  12/20/10 for an incident that occurred on 6/12/10. Sergeant Edenfield was complained on
  because she engaged in apparent inappropriate behavior involving juveniles and alcohol.
  Sergeant Edenfield was observed on camera allowing juveniles to drink alcohol at a party
  and was observed on camera allowing a 16 year old juvenile to bite her left breast.
49. Sergeant Jane Edenfield was not charged with Contributing to the Delinquency of a
  Minor (O.C.G.A. 16-12-1) or Violation of Oath. Sergeant Edenfield was simply
  suspended for 5 days without pay, after admitting to the crime.
50.  White officers received light penalties such as being placed on Administrative
  Assignment, suspension for a few days, and additional training and counseling, even after
  committing criminal offences. Plaintiff's employment was terminated and she was
  arrested.
51.  That the penalty for Plaintiff, a black person, was arrest and termination of
  employment, and the penalties for white police officers were Administrative Assignment,
  suspension for few days, and provision of additional training and counseling, amounts to
  discrimination.
52.Plaintiffs ought to have been given a light penalty just like white police officers. The
  Chief of Police should not have given her the harshest penalty because she is a black
                   Case 4:21-cv-00080-CDL Document 1 Filed 05/12/21 Page 5 of 12
                erson.


                                            f.   PRAYER FOR RELIEF
REASONS WHEREFORE, Plaintiff respectfully requests this Honorable Court to grant the
following reliefs:
      a. A declaration that the Letter of Termination of Employment dated October 19, 2020 is set
               aside;
   b.          A declaration that Plaintiff's termination was based on discrimination;
   C. Award Plaintiff special damages in the form of unpaid wages and allowances during the
      period of termination of employment;
      d.       Award Plaintiff punitive damages;
   e.          Award Plaintiff pre and post judgment interests, costs of this suit and attorney fees as
               allowed by law;
      f.   Such equitable relief as may be appropriate under the circumstances; and
   g.          Award such further relief as this Honorable Court deems necessary and proper.


                                                                                   Re~ectfhlly S~itted,
                                                                            &<::7:'--             .       ··==-----
                                                                                             Nicole Reeves
                                                                                          7635 Macon Road
                                                                                   Midland, Georgia 31820
                                                                                               7066629767
                                                                                  nicolenreeves@gmail.com




                                                 VERIFICATION
I, Nicole Reeves, being duly sworn depose and say that I am the Plaintiff in the above entitled
action, that I have read the foregoing Complaint and know the contents thereof. That the same is
true of my own knowledge except as to those matters and things stated upon information and
belief, and as to those things, I believe them to be true.       £~         ~

                                              ')      (Sign int               presence ofa Notary Public)
           ~ s u cribed before me this the _l_N_ day of                       ~            , 2021.

Not               blic       ~
           •  'U"\    ;)(>~•"\..-~ OV"\
(Printed name of Notary Public)    WH·FJ\AN ,\. J8HNSON
                                                   :c:
My Commission Expires: NOTAi:;Y p! !C\! ~ :f:J~;COGEE CO. GA
                                      My Comm:ssio:i Expires Dec 16, 2024

                                         CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing document was sent on the
(Date) day of (Month) (Year) by regular U.S. mail, by facsimile, or certified mail, return receipt
requested, to the following parties or attorneys of record:

               (Name of Attorney), Attorney at Law
                   Case 4:21-cv-00080-CDL Document 1 Filed 05/12/21 Page 6 of 12
  Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination



                                         UNITED STATES DISTRICT COURT
                                                                          for the
                                                                         District of
                                                                                                                                        AppendixD
                                                                             )
                                                                                    Ca...eNo.
                                                                                                   (to be filled in by the Clerk's Office)
   N1 c.,o\e     N~~h,) ~e01e0                                               )
                                Plaintiff(s)                                 )
  (Write the full name of each plaintiff who is filing this complaint.       )
  If the names of all the plaintiffs cannot fit in the space above,          )      Jury Trial: (check one)    D     Yes      D    No
  please write "see attached" in the space and attach an additional          )
  page with the full list of names.)

---_ _ _ _ _ _ __;;;;_•V=•---------))
                                                                             )
                                                                             )
                                                                            )
                                Defendant(s)
                                                                             )
  (Write the full name of each defendant who is being sued. If the           )
  names of all the defendants cannot fit in the space above, please          )
  write "see attached" in the space and attach an additional page
  with the full list of names.)
                                                                             )


                                COMPLAINT FOR EMPLOYMENT DISCRIMINATION

  I.        The Parties to This Complaint
            A.        The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                                 Name
                                 Street Address
                                 Citv and Cmmtv
                                 State and Zin Code
                                 Telenhone Numher
                                 E-mail Address


            B.        The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (if known). Attach additional pages if needed.



                      Defendant No. 1
                             Name
                             .Toh or Title lifknnwn)
 Case                   ~Cendoots
         4:21-cv-00080-CDL     Document 1 Filed 05/12/21 Page 7 of 12
  Coll.\ m \'.:N6 r     .. .
                  "'onooi. do~d C,ovEeomeot-,
  Rte'K.~     T.     Bden ~ 0K1t=> Heode~n;                  J

 R'J;in     V.;){lc.\m2n'J :::5Jn€ l::ciQJ)f\·e\e,\,)
 r<,Q/)0\'e        ¾lc:l5h~o~ (,\')~~le-:::.   K~O"t'c\_j~
(:,,\ 51oucl-'J/c..K; \sa1;;).h Hvtjhlej;
l<-€dthe~ Ho 11 ou.}Q I\ • J ~ ~R.") Pc>-'2J>e6;
G\e (){) OJ.v; B: etz_}.c,e 1-\ I.A~fj· To:Ji ~
Tuc~f?; (,hde.n,J,oe               C.~b~ Gd.'2.~
A\\ en; i;\I(:' \ '.j" wuoo. s D~, vJa\ \l.Q R
Ga~\'.Z-e-\t--; :fvl<llj _t'ho{Y).::,6~ Iunn
r\ouoe 1• ,~t0 Ft-ead.1· e It>\ o>cr:.mv'I
                     Case 4:21-cv-00080-CDL Document 1 Filed 05/12/21 Page 8 of 12
Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination


                               Street Address
                               Citv and Countv
                               State and Zin Code
                               Telenhone Numher
                               F-mail Address       fiflmnwn)



                    Defendant No. 2
                               Name
                               .Toh or Title   fifknnwn)

                               Street Address
                               Citv and Countv
                               State and Zin Code
                               Telenhone Numher
                               F-mail Address       (ifknnwn)



                    Defendant No. 1
                               Name
                               .Toh or Title   (ifknnwn)

                               Street Address
                               Citv and Countv
                               State and Zin Code
                               Telenhone Numher
                               F-mail Address       (ifknnwn)



                    Defendant No. 4
                               Name
                               .Toh or Title   (ifknnwn)

                               Street Address                   S \D \6\'1 S\-«eet
                               Citv and Countv
                               State and Zin Code
                               Telenhone Numher
                               F-mail Address       fifknnwn)



          C.         Place of Employment

                     The address at which I sought employment or was employed by the defendant(s) is


                               Name                             G:>\11MbJ6 fuhLe     Deffi~-\()'\~> lt>\uMb~ ~oL'6c\€.d. Go~ef!J\/Y\Ott
                               Street Address                   '5\l')   \\Y' StQ-ee\-
                               City and County
                               State and Zip Code
                               Telephone Number

                                                                   31
                      Case 4:21-cv-00080-CDL Document 1 Filed 05/12/21 Page 9 of 12
Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination




II.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to (check all that apply):

                  IX'!           Title VII of the Civil Rfo:hts Act of 1964. as codified. 42 U.S.C. SS 2000e to 2000e-17 <race.
                                 color. l!ender. relil!ion. national oril!inl.

                                 (Note: In order to bring suit in federal district court under Title VII, you must first obtain a
                                 Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

                  n              Ag_e Discrimination in Emolovment Act of 1967. as codified. 29 U.S.C. SS 621 to 634.

                                 (Note: In order to bring suit in federal district court under the Age Discrimination in
                                 Employment Act, you must first file a charge with the Equal Employment Opportunity
                                 Commission.)

                  n              Americans with Disabilities Act of 1990. as codified. 42 U.S.C. SS 12112 to 12117.

                                 (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                 Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
                                 Opportunity Commission.)


                  •              Other federal law (specify the federal law):



                  •              Relevant state law (specify, if known):



                  •              Relevant city or county law (specify, if known):




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.          The discriminatory conduct of which I complain in this action includes (check all that apply):

                             0            Failure to hire me.
                             ~            Termination of my employment.
                             0            Failure to promote me.


                                                                      32
                    Case 4:21-cv-00080-CDL Document 1 Filed 05/12/21 Page 10 of 12
Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination


                            D             Failure to accommodate my disability.
                            ~             Unequal terms and conditions of my employment.
                            D             Retaliation.
                            D             Other acts (specify):
                                         (Note: Only those grounds raised in the charge filed with the Equal Employment
                                         Opportunity Commission can be considered by the federal district court under the
                                         federal employment discrimination statutes.)

        B.          It is my best recollection that the alleged discriminatory acts occurred on date(s)
                        s1,~12-0\q
        C.          I believe that defendant(s) (check one):
                            n             is/are still committin!! these acts a!!ainst me.
                            J5(t          is/are not still committin!! these acts a!!ainst me.

        D.          Defendant(s) discriminated against me based on my (check all that apply and explain):
                            81            race
                             ~            color

                            •             gender/sex

                            •             religion

                            •             national origin

                            •             age (year of birth)     _ _ _ _ ( only       when asserting a claim of age discrimination.)

                            •             disability or perceived disability (specify disability)



        E.          The facts of my case are as follows. Attach additional pages if needed.




                                '' See .'.Afa.c..ned l•

                    (Note: As additional support for the facts ofyour claim, you may attach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                    relevant state or city human rights division.)




                                                                       33
                        Case 4:21-cv-00080-CDL Document 1 Filed 05/12/21 Page 11 of 12
Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination




IV.     Exhaustion of Federal Administrative Remedies

        A.              It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                        my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                        on (date)




        B.              The Equal Employment Opportunity Commission (check one):
                                  n                   has not issued a Notice ofRi£rht to Sue letter.
                                  ~                   issued a Notice of Ri£rht to Sue letter. which I received on (date)                                        2/23/ 2 I
                                                     (Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
                                                     Opportunity Commission to this complaint.)

        C.              Only litigants alleging age discrimination must answer this question.

                        Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                        regarding the defendant's alleged discriminatory conduct (check one):

                                  n                   60 davs or more have elaosed.
                                  n                   less than 60 davs have elaosed.

V.      Relief

        State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
        money damages.
          . f\ d.ecJJPhor\ -¼ 3 t- ~ \el+£(!. o-? ~llM10Jt1bC\ .:if Emr1c.,m!# cAa~ 10!1"1/Ul_ ~6!.et 0,,.:4:~
        0
        b A d.eLI.H!~hu> t-Mt' ~ D\t1,11 h ~ H:'.~M1fl,).hi)<, wll) oJ<5e<.l o0 c\•&l/2-1M.:()Jt°1on)
             .                       ,L                     ...                                     '--        .r    v,.l\f~'   W?'t:!O   ~(\ct ~lti)I.VQnC.OS .:{~fl_; (°€1'...io()   of +&..nv,i,;,+,.:..:._
         (,./\w'"-<).    f'\311')\-lf-'T    Sj)-12<.-i.J~         darn~t,<20    ,(l     -\",\,..    1'Vf"~     t)r        cl~     C-"7


        d.       f\~ai'JJ.IYlf'f~i~~- ~""~"e.                      \'a~.;i~~~ot ,n..eeit,r.5 <.uSr-f .:f: t-v->,b s.,., +-           3i\o 3tt,o1coeJ ~ a<-'> ,Jll-..,v~ bj _l:;>w;
        e A,1\/°'i~ f'l"-•''1,ff           fiUl.             ~        J  0      b.          a,SJ,ible" J/\<l           apri2-0f"-1D~ VJ"\c.JJ:if? ~ . <- 1 /!uJl'h.5ta,1Lt=<JJ Jf\d
          .                . l:l\e          \,fi:, .,}0               M@,!1       I::       l                                                     '- '-·~
        I" 5..._c.,l"I €q-l•~u    '        ~·                                                           \alt'          c~i;./?..t ~(YD [)€<.Pv--'<J«..j      ar,J pf2.c:P(;>/Z
        t.':). A-JJa~ s"''-n Fi-<~-t\'\.dL                    t?a 1,tf    J.6     t•M'.:>          t\o "°,:..a           u                                                        •




VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, l certify to the best of my knowledge, information,
        and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 11.


                                                                                                          34
                    Case 4:21-cv-00080-CDL Document 1 Filed 05/12/21 Page 12 of 12
Pro Se 7 (Rev. 09116) Complaint for Employment Discrimination




        A.          For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date of signing:


                    Signature of Plaintiff              £4CZ::, y:;;__::::>
                    Printed Name of Plaintiff            ~N~\w_\e__~_e_e_v_-e_6_____________~
        B.          For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                    Street Address
                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                35
